Citation Nr: 0816894	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  07-10 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for varicose veins with 
a history of ligation.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1942 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's March 2006 
claims for service connection for hearing loss and for 
varicose veins with a history of ligation.

In January 2008, a motion to advance this appeal on the 
docket, due to the veteran's age, was granted.  See 38 
U.S.C.A. § 7107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.900 (c) (2007).

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran's varicose veins condition, with a history of 
ligation, is related to his service.


CONCLUSION OF LAW

The veteran's varicose veins condition, with a history of 
ligation, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A May 2006 letter, issued prior to the unfavorable rating 
decision on appeal, satisfied the VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the veteran of what evidence was 
needed to establish his service connection claim, what the VA 
would do and had done, and what evidence he should provide.  
The May 2006 letter also informed the veteran that it was his 
responsibility to help the VA obtain medical evidence or 
other non-government records necessary to support his claim, 
and asked him to provide any information in his possession.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require the VA to 
review the information and the evidence presented with the 
claim, and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim.  In 
particular, the Court held that such notice must inform the 
veteran of how the VA would establish his disability rating, 
and how it would assign the effective date for the award of 
his benefits, if service connection is awarded.  In this 
case, the veteran was provided such notice in a May 2006 
letter.

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's VA medical records 
from January 2000 to March 2007 have been obtained.

A response from a request for service medical records 
received from the National Personnel Records Center (NPRC) 
revealed that no service medical records were on file at 
NPRC, and that the veteran had fire related service, 
suggesting that his records were destroyed.  Where, as here, 
a veteran's records have been destroyed while in the 
government's possession, the VA has a heightened duty to 
assist the veteran by advising him of alternative forms of 
evidence that can be developed to substantiate the claim, and 
explaining how service records are maintained, why the search 
was a reasonably exhaustive search, and why further efforts 
to locate the records would not be justified.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263-264 (1992).  In addition, the 
VA has heightened duties to consider the benefit of the doubt 
rule, assist in developing the claim, and explain its 
decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  In 
this case, the VA requested the veteran's service medical 
records from the veteran, and from the NPRC, in May 2006.  
The NPRC determined in June 2006 that the veteran's records 
were fire-related.  Also in June 2006, the VA received a 
completed NAF 13055 from the veteran.  In September 2006, the 
VA made a second request to the NPRC, and included the data 
provided by the veteran in his NAF 13055.  In November 2006, 
the NPRC returned a second negative response.  Consequently, 
as indicated in a November 2006 letter to the veteran, all 
efforts to obtain the needed military information have been 
exhausted, and any further efforts would be futile.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.1(k), 3.303(a) (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The veteran contends that he acquired his varicose veins 
condition, with a history of ligation, as a result of his 
time in service.  In his March 2006 claim, he alleges that he 
was treated for varicose veins in both legs at Fort Dix, New 
Jersey, in 1942.  In addition, the veteran has a May 2006 
diagnosis of upper calf superficial varicosities with no 
inflammation or thrombosis.

The lack of any objective evidence of complaints, symptoms, 
or findings of a disability for many years after the period 
of active duty is itself evidence which tends to show that 
the condition did not first manifest during active duty.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, 
the sixty-four year period between the veteran's claimed 
onset of varicose veins in 1942, and his May 2006 initial 
diagnosis of varicose veins, suggests that his current 
varicose veins condition, with a history of ligation, is not 
connected to any incident in service.  Moreover, the fact 
that the veteran was not diagnosed with a varicose veins 
condition, with a history of ligation, until May 2006, even 
though his VA medical records date from January 2000, 
suggests that this condition did not commence in service.  
Finally, the veteran has not provided any evidence from a 
medical professional which links the veteran's current 
varicose veins condition, with a history of ligation, to his 
time in service.

Because the veteran has failed to present competent medical 
evidence showing that his current varicose veins condition, 
with a history of ligation, was caused by his time in 
service, his claim for service connection is denied.

The preponderance of the evidence is against the award of 
service connection for the veteran's current varicose veins 
condition, with a history of ligation; it follows that the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
veteran's claim is denied.


ORDER

Service connection for a current varicose veins condition, 
with a history of ligation, is denied.


REMAND

The VA has a duty to provide a veteran with a VA examination 
when (1) the claimant has a current disability, or persistent 
or recurrent symptoms of disability, and (2) the disability 
or symptoms may be associated with the claimant's active 
service, but (3) there is insufficient medical evidence for 
the VA to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2).  Here, the veteran has multiple diagnoses of 
hearing loss, and was given a hearing aid at a VA treatment 
center in March 2000.

Moreover, a VA primary care physician stated in December 2006 
that it is as likely as not that the veteran's hearing loss 
is related to his exposure to noise while serving in the 
military from 1942 to 1945.  The Board may not disregard a 
medical opinion solely on the rationale that it was based on 
a history given by the veteran.  See Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2005).  However, a physician's medical 
opinion may be discounted if it materially relies on a 
layperson's unsupported history as the premise for the 
opinion.  See Wood v. Derwinski, 1 Vet. App. 190, 191-192 
(1991).  In this case, the physician's opinion fails to 
discuss the type or severity of military noise to which the 
veteran might have been exposed, the impact of any post-
service occupational or recreational noise exposure, and the 
possibility that the veteran's hearing loss could be related 
to age.  Moreover, the physician did not administer the 
puretone threshold or speech discrimination tests upon which 
the VA relies to determine hearing loss, pursuant to 38 
C.F.R. § 3.385 (2007).  Since there is insufficient medical 
evidence to make a decision on the claim, this case is 
remanded so that the veteran can receive a VA examination to 
determine the extent and etiology of his hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to determine the 
names, addresses, and dates of treatments 
of all VA and private medical care 
providers who treated his hearing loss 
since March 2007.  After securing the 
necessary release(s), obtain these 
records.  All correspondence, as well as 
any treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records. 38 C.F.R. § 3.159 
(2007).

2.  After completion of the above, the 
veteran should be afforded a VA 
audiological examination, by an 
appropriate specialist, to ascertain the 
current nature, severity, and etiology of 
his bilateral hearing loss.  The claims 
file, this remand, and the veteran's 
treatment records should be made available 
to the examiner for review of the 
pertinent evidence in connection with the 
examination, and the report should so 
indicate.

The examiner should (1) offer an opinion 
as to whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's hearing loss began during 
his active service or is etiologically 
related to the veteran's service; and (2) 
administer the puretone threshold and 
speech discrimination tests upon which the 
VA relies to determine hearing loss, 
pursuant to 38 C.F.R. § 3.385 (2007).  If 
the examiner determines the veteran's 
hearing loss is not likely related to his 
military service, the examiner should 
provide a written opinion, with supporting 
rationale and references to pertinent 
evidence, of the etiology of the hearing 
loss.

3.  After completion of 1 through 2 above, 
the AOJ should readjudicate the 
appellant's claim.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
which fully sets forth the controlling law 
and regulations pertinent to the appeal, 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purpose of this remand is to further develop the 
veteran's claim.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2007).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


